Citation Nr: 1443329	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a July 2013 Board videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In a December 2013 decision, the Board denied the Veteran's claims for entitlement to service connection for a right knee disability, a left knee disability and residuals of testicular and colon cancer (loss of testicle and bowel resection), to include as a result of asbestos exposure.

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court vacated the portion of the December 2013 Board decision denying service connection for a bilateral knee disability and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The denial of service connection for residuals of testicular and colon cancer was undisturbed.

The Veteran's physical claims file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has determined that the July 2012 VA examination relied upon by the Board in denying service connection for the left and right knee disabilities was not sufficiently clear to show consideration of the possibility that the low back disability was aggravating, as opposed to directly causing, knee impairments.

Consistent with the Court's directive, the claims are therefore remanded for a new VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1..  Return the claims folder to the examiner who conducted the July 2012 VA examination, if possible.  If the July 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner must furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left and right knee disabilities are aggravated by his service-connected back disability.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



